UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4706
RUSSELL GARNET TURNER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-99-71-V)

                      Submitted: July 26, 2002

                      Decided: August 30, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURNER
                              OPINION

PER CURIAM:

   Russell Garnet Turner appeals his conviction and sentence of 360
months imprisonment after his guilty plea to conspiracy to possession
with intent to distribute cocaine and cocaine base, in violation of 21
U.S.C. §§ 841(a)(1), 846 (2000). Turner’s counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), addressing
whether the district court abused its discretion in denying Turner’s
motion to withdraw his guilty plea but stating that in his opinion there
were no meritorious issues for appeal. Turner has filed a pro se brief
challenging the validity of his guilty plea, arguing his counsel pro-
vided ineffective assistance, and asserting other substantive chal-
lenges to the validity of his conviction and sentence. The Government
has moved to dismiss Turner’s appeal because Turner waived his
right to appeal in his plea agreement.

   Whether a defendant validly waived his right to appeal is a ques-
tion of law, which this court reviews de novo. United States v. Marin,
961 F.2d 493, 496 (4th Cir. 1992). A waiver of a defendant’s right to
appeal contained in a valid plea agreement is enforceable if it is "the
result of a knowing and intelligent decision to forego the right to
appeal." United States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).
We have reviewed Turner’s plea agreement and the Fed. R. Crim. P.
11 hearing and conclude Turner knowingly and intelligently waived
his right to appeal. Further, we have reviewed Turner’s pro se claims
challenging the validity of the plea agreement due to counsel’s actions
and find them to be without merit. Thus, we grant the Government’s
motion to dismiss the appeal based on the waiver provision in the plea
agreement as to all claims except for Turner’s claims of ineffective
assistance of counsel, which are not precluded by the waiver.

   Turner argues counsel failed to investigate, failed to challenge the
21 U.S.C. § 851 (2000) information, and failed to protect his interests.
Turner also argues his appellate counsel was ineffective because
counsel filed an Anders brief when Turner had meritorious issues for
appeal. Claims of ineffective assistance of counsel are generally not
cognizable on direct appeal. United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). To allow for adequate development of the record, the
                       UNITED STATES v. TURNER                         3
presumptive rule is that ineffective assistance of counsel claims must
be pursued in a 28 U.S.C. § 2255 (2000) motion. United States v.
Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An exception exists when
the record conclusively establishes ineffective assistance of counsel.
King, 119 F.3d at 295. A review of the record does not conclusively
establish that counsel was ineffective. Accordingly, Turner’s claim
must be brought, if at all, in a collateral proceeding, and we affirm
as to these claims.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we grant the
Government’s motion to dismiss as to all claims except Turner’s inef-
fective assistance claims; as to those claims, we affirm. We deny Tur-
ner’s motion for substitute counsel. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                        DISMISSED IN PART, AFFIRMED IN PART